DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 3-5, 10, 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (US 4,754,793, of record) and further in view of Abraham (US 2010/0048754, of record) and Joo (US 9,517,661, of record).   
Mohammed is directed to a tire construction comprising an innerliner having a glass transition temperature as high as 75 degrees Celsius (Column 2, Lines 26-36).  The tire of Mohammed, however, is silent with respect to the inclusion of a noise damper.
Abraham, on the other hand, is directed to viscoelastic foams having applicability in a wide variety of industries, including those where NVH properties (noise, vibration, and harshness) are desired (Paragraph 2).  While Abraham fails to specifically identify a tire application, it is well known that NVH properties are highly desirable in tire noise damping components, as shown for example by Joo (Column 1, Lines 54+ and Figure 3 for geometry).  One of ordinary skill in the art at the time of the invention would have found it obvious to include the foam of Abraham in the tire of Mohammed as it promotes noise reduction.
Lastly, regarding claim 1 (and claims 2, 10, and 11), the foam of Abraham has a “typical” glass transition temperature from about -40 degrees Celsius to about 40 degrees Celsius (Paragraph 
With respect to claim 3, Abraham discloses exemplary densities as small as 24 kg/m3 (1.5 lbs/ft3) (Paragraph 60).  
	As to claim 4, the claimed range of volumes are consistent with those that are commonly used for tire noise damping components.  It is further noted that Joo broadly states that such components can have a thickness between 1 mm and 50 mm (Column 2, Lines 44-45). 
	Regarding claim 5, given the extreme similarities in makeup, it reasons that the foam of Abraham would have a tensile strength that mimics that of the claimed invention. 
	With respect to claim 22, Abraham teaches the claimed characteristics (Paragraphs  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, Abraham, and Joo as applied in claim 1 above and further in view of Fujimaki (US 4,383,085, of record).
As detailed above, the tire of Mohammed in view of Abraham includes a foam layer and innerliner in accordance to the claimed invention.  It is further evident that such a tire includes a conventional tread layer.  The references, however, are silent with respect to the tread composition.
In any event, the claimed tread composition is consistent with that which is conventionally used in modern day tire constructions, as shown for example by Fujimaki (Column 1, Lines 5-10 and Examples 17-26 and 30-35).  Fujimaki states that such a tread composition provides a desired combination of rolling resistance, wet skid resistance, and wear/breakage resistance.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use a conventional tread composition in the tire of Mohammed in view of Abraham.
5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, Abraham, and Joo as applied in claim 1 above and further in view of Corvasce (US 6,121,367, of record).
As detailed above, the tire of Mohammed in view of Abraham includes a foam layer and innerliner in accordance to the claimed invention.  It is further evident that such a tire includes a conventional tread layer.  The references, however, are silent with respect to the tread composition.
.
6.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, Abraham, and Joo as applied in claim 1 above and further in view of Yukawa (US 2006/272759, of record).
As detailed above, Joo broadly recognizes the wide range of dimensions that are consistent with noise damping tire components.  It is extremely well known and conventional to form such components with a wide variety of geometries, including those having grooves, as shown for example by Yukawa (Figure 1).  Yukawa specifically states that grooves, among other things, increase surface area and contribute to improved noise damping properties (Paragraph 42).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a groove in the foam layer of Mohammed in view of Abraham for the benefits detailed above.       
7.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, Abraham, and Joo as applied in claim 1 above and further in view of Mechanics of Pneumatic Tires (newly cited).
	As detailed above, the tire of Mohammed in view of Abraham includes a foam layer and innerliner in accordance to the claimed invention.  It is further evident that such a tire includes 
In any event, the claimed tread hardness values are consistent with those that are conventionally used in modern day tire constructions, as shown for example by Mechanics of Pneumatic Tires.  More particularly, Mechanics of Pneumatic Tires suggests that tread components commonly have a Shore A hardness on the order of 62, which corresponds with a JIS hardness of approximately 60.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional tread in the tire of Mohammed.  
Allowable Subject Matter
8.	Claims 6, 7, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments	
9.	Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.
Applicant argues that Abraham fails to suggest a tire as claimed and furthermore, fails to disclose or suggest the claimed noise damper and innerliner features.  As detailed above, the pending rejection involves the modification of Mohammed, which is directed to a standard tire construction comprising a carcass and an innerliner.  In terms of modifying Mohammed in view of Abraham, a fair reading of Abraham suggests an elastic foam having applicability in a wide variety of industries where noise, vibration, and harshness (NVH) are desired.  Joo provides evidence that such properties (independent of material) are highly desirable in tire noise damping components and thus, the inclusion of the foam taught by Abraham in the tire of Mohammed would have been well within the purview of one having ordinary skill in the art.  Also, as detailed above, the foam of Abraham has a “typical” glass transition temperature from about -40 degrees Celsius to about 40 degrees Celsius (Paragraph 9).  The language “typical” and “about” suggests glass transition temperatures that are less than -40 degrees Celsius and greater than 40 degrees Celsius, including those equal to -50 degrees Celsius.  It is emphasized that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art at the time of the invention, including no-preferred embodiments.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to include foams having a Tg in accordance to the claims (Tables in Applicant’s original disclosure fail to identify the actual Tg for individual components, only a difference in Tg between said components- lack of comparative examples in which Tg of foam is greater than -50 degrees Celsius, for example).          
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 29, 2021